COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Samantha Tianne Erickson v. Lee Robert Erickson

Appellate case number:    01-19-00481-CV

Trial court case number: 2013-10540

Trial court:              308th District Court of Harris County

       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration of the denial of appellant’s request for temporary relief.* It is ordered that
appellant’s motion for reconsideration and en banc reconsideration is denied.

Judge’s signature: /s/ Sarah B. Landau____________
                                Acting for the En Banc Court

Date: July 12, 2019

* En banc court consists of Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly,
  Goodman, Landau, Hightower, and Countiss.